Name: 80/506/EEC: Commission Decision of 1 April 1980 on requests for reimbursement and for advance payments for the common measure relating to the conversion of certain areas under vines in the Charentes departments (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  economic policy;  agricultural activity; NA;  regions of EU Member States
 Date Published: 1980-05-20

 Avis juridique important|31980D050680/506/EEC: Commission Decision of 1 April 1980 on requests for reimbursement and for advance payments for the common measure relating to the conversion of certain areas under vines in the Charentes departments (Only the French text is authentic) Official Journal L 125 , 20/05/1980 P. 0012 - 0017COMMISSION DECISION of 1 April 1980 on requests for reimbursement and for advance payments for the common measure relating to the conversion of certain areas under vines in the Charentes departments (Only the French text is authentic) (80/506/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/359/EEC of 26 March 1979 on the programme to speed up the conversion of certain areas under vines in the Charentes departments (1), and in particular Article 8 (5) thereof, Whereas requests for reimbursement and for advance payments to be submitted by France to the European Agricultural Guidance and Guarantee Fund, Guidance Section, must include certain information needed for checking that the expenditure complies with the provisions of Directive 79/359/EEC and the French programme approved in accordance with Article 2 (2) of that Directive; Whereas, if the check is to be effective, the French Republic must, for a period of three years from the payment of the final reimbursement, hold the supporting documents at the Commission's disposal; Whereas, in order to give effect to the Commission's option to make advance payments, detailed rules and procedures must be laid down for that purpose; Whereas the measures provided for in this Decision are in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS DECISION: Article 1 1. Requests for reimbursement, as referred to in Article 8 (1) of Directive 79/359/EEC, shall be drawn up in accordance with the tables set out in Annexes I and II. 2. France shall communicate to the Commission, at the same time as the first request for reimbursement, the texts of the national implementing provisions, administrative directions, forms or any other documents concerning the administrative action to implement the measure. Article 2 France shall, for a period of three years following the payment of the last reimbursement, hold at the Commission's disposal all the supporting documents in its possession on the basis of which the aid provided for in Directive 79/359/EEC was granted, or certified copies thereof. Article 3 Requests for advance payments against expenditure eligible for aid from the EAGGF, Guidance Section, as referred to in Article 4 of Directive 79/359/EEC, shall be drawn up in accordance with the tables set out in Annex III. Article 4 1. Advance payments by the EAGGF, Guidance Section, may not exceed 80 % of the Community contribution to the expenditure provided for during the reference year. 2. Advance payments which are not employed during the year in respect of which they were paid shall be deducted from the advance payments to be paid in respect of the following year. Article 5 1. France shall, before the end of each year in respect of which advance payments have been made to it, submit a progress report on operations during the first 10 months of the year, drawn up in accordance with the table set out in Annex IV. (1)OJ No L 85, 5.4.1979, p. 34. 2. Advance payments in respect of the following year may not be paid before the report referred to above has been sent to the Commission. Article 6 This Decision is addressed to the French Republic. Done at Brussels, 1 April 1980. For the Commission Finn GUNDELACH Vice-President ANNEX I >PIC FILE= "T0013065"> ANNEX II Recovery of funds during the calendar year >PIC FILE= "T0013066"> ANNEX III Application for advance payment in respect of 19.. under Directive 79/359/EEC on the programme to speed up the conversion of certain areas under vines in the Charentes departments >PIC FILE= "T0013067"> It is confirmed that: - the appropriations necessary for the national share of expenditure are available and payment will be made during the year in respect of which advance payments are requested; - the forecast cost given in column 3 corresponds to the expenditure to be carried out in the year in respect of which the advance payments are requested; - the advance payments will be made available to beneficiaries incurring the cost of operations during the year in respect of which advance payments are requested; - the beneficiaries referred to in the above indent will be properly informed, when the advance payment is made, of the proportion of the appropriations provided by the Community (a memorandum on the procedure which will be followed for this purpose is attached to this application). Official stamp and signature of the competent authority ANNEX IV Report on the use made of the advance payments for 19.. under Directive 79/359/EEC >PIC FILE= "T0013068">